     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-00079-GSA
     ANTONIO MEDINA VENEGAS,                           )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 08/29/2019 to 09/28/2019, for Plaintiff to serve Defendant with PLAINTIFF’S OPENING
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1
                                   Respectfully submitted,
 2
 3   Dated: August 28, 2019               PENA & BROMBERG, ATTORNEYS AT LAW

 4
                               By: /s/ Jonathan Omar Pena
 5
                                  JONATHAN OMAR PENA
 6                                Attorneys for Plaintiff

 7
 8
     Dated: August 28, 2019                       MCGREGOR W. SCOTT
 9                                 United States Attorney
                                   DEBORAH LEE STACHEL
10                                 Regional Chief Counsel, Region IX
11                                 Social Security Administration

12
                               By: */s/ Patrick Snyder
13                                Patrick Snyder
14                                Special Assistant United States Attorney
                                  Attorneys for Defendant
15                                (*As authorized by email on 08/28/2019)
16
17
18   IT IS SO ORDERED.

19      Dated:   August 28, 2019                      /s/ Gary S. Austin
20                                           UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28



                                         2
